                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )                8:19CR214
                                          )
      vs.                                 )
                                          )
BENJAMIN CHASE LOVEJOY                    )                  ORDER
                                          )
                   Defendant.             )


       This matter is before the court on the government’s Unopposed Motion to
Continue [23]. Counsel for the government will be in another trial before Judge Smith
Camp the weeks of December 2 and 9, 2019. The defendant, through counsel, does
not object to a continuance. For good cause shown,

      IT IS ORDERED that the government’s Unopposed Motion to Continue [23] is
granted in part, as follows:

      1. The jury trial, now set for December 3, 2019, is continued to December 17,
         2019.

      2. A party may object to this order by filing an “Objection to Magistrate Judge’s
         Order” no later than December 6, 2019. The objecting party must comply
         with all requirements of NECrimR 59.2.

      DATED: December 3, 2019.

                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
